DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 39, & 40 and all claims therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 24, 39, & 40 and all claims dependent therefrom comprise the wording “responsive to said compared values, identifying a correction function,” which has been deemed as vague and indefinite. It is unclear as to how a correction function is “identified” as a response to comparing a secondary measurement to a secondary effect. Clarification via clearer claim wording is required.
With regards to claim 25, it is not understood as to what is being referred to “a first coefficient A, the first coefficient A being a function of the primary measurement, and the first coefficient A controls magnitude of the first correction function” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS does not disclose or suggest these limitation and thus renders the claim as indefinite.
With regards to claims 26, 27, 29, & 30 and all claims dependent therefrom, comprise the variables F and H, which have been deemed as vague and indefinite. Claims 26, 27, 29, & 30 recites that said variable F and H “are predefined coefficients,” “applying the identified correction function to the primary measurement” but it is unclear as to how the variables are predefined or how one of ordinary skill in the art would be determine their pre-definition. In addition, the specification does not provide disclosure to one of ordinary skill in the art as to how to predefine said variables. Clarification via clearer claim wording is required.
With regards to claim 28, it is not understood as to what is being referred to “the second correction function includes identifying a second coefficient I, wherein the second coefficient I is a function of the primary measurement, and the second coefficient I is used to control magnitude of the second correction function” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS does not disclose or suggest these limitation and thus renders the claim as indefinite.
With regards to claim 31, it is not understood as to what is being referred to “a plurality of predefined correction curves is stored in the memory and wherein the plurality of predefined correction curves” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS does not disclose or suggest these limitation and thus renders the claim as indefinite.
With regards to claims 32-35, it is not understood as to what is being referred to “the first or second connection function” as the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS does not disclose or suggest these limitation and thus renders the claim as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 24, 25, & 36-40 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chatelier et al. [PG. Pub. No.: US 2013/0306493 A1]
With regards to claims 24, 39 & 40, Chatelier discloses method for measuring a glucose analyte value in a blood sample via a biosensor system (Fig. 5B, 0084), the method comprising: applying a fluid sample to a sensor element on a sensor strip of an electrochemical biosensor (an aqueous liquid sample is placed into a sample reaction chamber in a sensor, e.g., an electrochemical cell made up of at least two electrodes, 0003) and obtaining an electrical output signal representing a primary measurement of a glucose analyte value (the first analyte concentration, such that the magnitude of the correction for glucose reaction kinetics is proportional to the magnitude of the first analyte concentration, 0032), the biosensor being coupled to a meter function (test meter, 0034); obtaining a secondary measurement of a secondary effect via a secondary sensor or the meter function (the test meter, and the processor can be configured to measure a temperature of the sample, 0036); comparing said secondary measurement of the secondary effect with a threshold value stored in a memory via a processor with a meter input coupled to the meter function; responsive to said compared values, identifying a first correction function from a plurality of correction functions stored in the memory if the secondary measurement is less than the threshold value and identifying a second, different correction function from the plurality of correction functions if the secondary measurement is greater than the threshold value, the first and second correction function each outputting a correction value (the first reference value of Eq. 10A or the third reference value of Eq. 10B can be compared to a pre-determined threshold and the second reference value of Eq. 11 can be compared to a pre-determined threshold function, 0149); applying the primary measurement to the identified first or second correction function via the processor to provide a corrected analyte value (0018); and displaying the corrected analyte value on a display coupled to the processor (14, display, 0088).
With regards to claim 36, Chatelier discloses wherein obtaining a secondary measurement of a secondary effect include obtaining a temperature measurement (ABSTRACT).
With regards to claim 37, Chatelier discloses wherein obtaining a secondary measurement of a secondary effect includes obtaining a hemoglobin measurement (0002).
With regards to claim 38, Chatelier discloses wherein obtaining a secondary measurement of a secondary effect includes obtaining a concentration of hematocrit (0007).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berner et al. [PG. Pub. No.: US 2001/0016682]
With regards to limitations of claims 24-40: Berner discloses both a method and monitoring system for carrying out the taught invention as exemplified in claims 24, 39, & 40. Therefore, the described invention by Berner is applied to both the method and apparatus claims. Berner discloses in (¶0012-0013) measuring the concentration of an analyte in a biological system, which relies on direct contact of a sensing apparatus with the biological system wherein the sensing apparatus may be a biosensor (see ¶0046). Berner discloses applying the method to analytes such as blood glucose and hematocrit, see abstract and (¶0015). Berner discloses at (¶0016) and (¶0091) obtaining secondary measurements such as temperature, skin conductivity fluctuations, etc.). Berner (¶0110-0112) discloses comparing the secondary measurements to threshold values. Berner discloses wherein the measurements may be above or below a threshold, the threshold may have a max/min value or absolute thresholds may be used. Berner discloses at (¶0113) further wherein these measurements are used for correcting measurements. Berner discloses throughout and particularly at (¶0130) describe wherein a number of temperature correction functions can be used for obtaining a corrected analyte value.
Berner et al. do not explicitly recite identifying a correction function from a plurality of correction functions based on said compared values. However, the step of identifying a correction function from a plurality of correction functions based on said compared values would have been obvious to one of ordinary skill in the art at the time of the instant invention based on the taught invention of Berner. This is because Berner discloses throughout and particularly at (¶0130) wherein a number of temperature correction functions can be used for obtaining a corrected analyte value. Therefore, Berner recognizes that in correcting the measured analyte signal, a plurality of correction functions or methods for developing a correction function are known. The use of a particular correction function in the method taught is an identification of a correction function when it has already been recognized that a plurality of correction functions are known. Thus the differences between the prior art and the claimed invention were encompassed in known variation or in a principal were known in the prior art.
Berner further do not teach applying the correction function directly to the primary measurement. However, Berner teaching the use and application of a correction function to the secondary measurement data which is then applied to the primary measurement data reads on a broad and reasonable interpretation of applying said identified correction function to said primary measurements wherein the application is an indirect application of the correction function.
Berner discloses in (¶0106) and throughout storing calibration parameters, methods and data, wherein the data would then be used in further implementations. The stored data being used would then read on a predefined correction curves wherein the correction is used for interference effects, such as temperature or skin conductivity.
Berner discloses above the threshold values both minimums and maximums or absolute values are used to correct measurements wherein below or above these thresholds dictates the values in the correction functions, which then effects the coefficients used (see data screening methodologies sections beginning at paragraph (¶0108). Berner also discloses wherein the processing calibration can entail the use of linear or nonlinear functions (see ¶0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852